                  Case 2:18-cv-01164-MJP Document 324 Filed 11/16/20 Page 1 of 3



 1                                                                   The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
      DAVID GOLDSTINE,
11                                                         NO. 2:18-cv-01164 MJP
                                    Plaintiff,
12
                                                 v.        NOTICE OF APPEARANCE AND
13    vs.                                                  ASSOCIATION OF COUNSEL
14    FEDEX FREIGHT, INC., a Washington State              (Clerk’s Action Required)
15    entity; “DOE(S) 1-100”, employees of FEDEX
      FREIGHT, INC.; and CORPORATION(S)
16    XYZ 1-100,

17                                  Defendants.

18
             PLEASE TAKE NOTICE that the undersigned attorney, Thomas D. Adams of Karr Tuttle
19
20   Campbell, 701 Fifth Avenue, Suite 3300, Seattle, Washington 98104, hereby appears on behalf of

21   the Defendant, Fedex Freight, Inc. herein, and is associated with Medora A. Marisseau and Brett
22   A. Elliott, counsel for Defendant.
23
             Copies of all further papers and proceedings herein, except original process, shall be served
24
     upon the undersigned along with all other attorneys of record for above-named parties.
25
26           //

27           //
28
             //

                                                                                  KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR                               Seattle, Washington 98104
     PARTIAL JUDGMENT AS A MATTER OF LAW- 1                                              Main: (206) 223 1313
     #1352167 v1 / 43010-011                                                               Fax: (206) 682 7100
               Case 2:18-cv-01164-MJP Document 324 Filed 11/16/20 Page 2 of 3



 1
             DATED this 16th day of November, 2020.
 2
                                              KARR TUTTLE CAMPBELL
 3
 4                                            s/ Thomas D. Adams
 5                                            Thomas D. Adams, WSBA No. 18470
                                              Medora Marisseau, WSBA No. 23114
 6                                            Brett A. Elliott, WSBA No. 51157
                                              701 Fifth Avenue, Suite 3300
 7                                            Seattle, WA 98104
 8                                            Telephone: 206-223-1313
                                              Facsimile: 206-682-7100
 9                                            Email: tadams@karrtuttle.com;
                                              belliott@karrtuttle.com;
10
                                              mmarisseau@karrtuttle.com
11
                                              Attorneys for Defendant FedEx Freight, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                          KARR TUTTLE CAMPBELL
                                                                          701 Fifth Avenue, Suite 3300
     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR                       Seattle, Washington 98104
     PARTIAL JUDGMENT AS A MATTER OF LAW- 2                                      Main: (206) 223 1313
     #1352167 v1 / 43010-011                                                       Fax: (206) 682 7100
                Case 2:18-cv-01164-MJP Document 324 Filed 11/16/20 Page 3 of 3



 1
                                     CERTIFICATE OF SERVICE
 2
             I, Jan Likit, affirm and state that I am employed by Karr Tuttle Campbell in King County,
 3
     in the State of Washington. I am over the age of 18 and not a party to the within action. My
 4
     business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I caused a true
 5
     and correct copy of the preceding document to be filed with the Court’s electronic filing system,
 6
     which caused service of the document to all parties who receive notifications through CM/ECF
 7
 8   Service.

 9           I declare under penalty of perjury under the laws of the State of Washington that the

10   foregoing is true and correct, to the best of my knowledge.

11           DATED this 16th day of November, 2020, at Seattle, Washington.

12
                                                  s/Jan Likit
13
                                                                       Jan Likit
14                                                                  Legal Assistant

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                               KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR                            Seattle, Washington 98104
     PARTIAL JUDGMENT AS A MATTER OF LAW- 3                                           Main: (206) 223 1313
     #1352167 v1 / 43010-011                                                            Fax: (206) 682 7100
